Petition for Writ of Mandamus, Writ of Prohibition, and Writ of Injunction
Denied and Memorandum Opinion filed March 28, 2019.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-19-00184-CV



            IN RE SAN JACINTO RIVER AUTHORITY, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                         County Civil Court at Law No. 1
                             Harris County, Texas
                         Trial Court Cause No. 1124036

                         MEMORANDUM OPINION

      On March 6, 2019, relator San Jacinto River Authority filed a petition for writ
of mandamus, a writ of prohibition, or a writ of injunction in this court. See Tex.
Gov’t Code Ann. § 22.221 (West Supp. 2017); see also Tex. R. App. P. 52. In the
petition, relator asks this court to compel the Honorable George Barnstone, presiding
judge of the County Civil Court at Law No. 1 of Harris County, to vacate his
February 26, 2019 order denying relator’s motion to dismiss, and dismiss the suit.

      Relator also filed a motion for temporary relief, asking our court to stay
proceedings in the trial court. See Tex. R. App. P. 52.10.

      With certain exceptions not applicable here, to obtain mandamus relief, a
relator must show both that the trial court clearly abused its discretion and that relator
has no adequate remedy at law, such as an appeal. In re Prudential Ins. Co. of Am.,
148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      This court has jurisdiction to issue writs of prohibition to protect its
jurisdiction. See Tex. Gov’t Code Ann. § 22.221(a). “A writ of prohibition may be
granted to prevent interference with higher courts in deciding a pending appeal.” In
re Harper, No. 14-11-00657-CV, 2011 WL 3667871, at *1 (Tex. App.—Houston
[14th Dist.] Aug. 23, 2011, orig. proceeding) (per curiam) (mem. op.). “This court
should exercise great caution before issuing a writ of prohibition.” Id. “A party
seeking a writ of prohibition must show (1) that it has no other adequate remedy at
law, and (2) that it is clearly entitled to the relief sought.” In re Walker, No. 14-18-
01078-CV, 2018 WL 6684309, at *1 (Tex. App.—Houston [14th Dist.] Dec. 20,
2018, orig. proceeding) (per curiam) (mem. op.).

      The purpose of a writ of injunction is to enforce or protect the appellate court’s
jurisdiction. In re Olson, 252 S.W.3d 747, 747 (Tex. App.—Houston [14th Dist.]
2008, orig. proceeding). “The threat of jurisdictional interference must be real; the
writ will not issue to prevent the mere possibility of interference .” Wilson v.

                                            2
Woodland Hills Apartments, No. 05-15-01369-CV, 2017 WL 526609, at *3 (Tex.
App.—Dallas Feb. 9, 2017, pet. denied). “The issuance of an extraordinary writ,
such as a writ of injunction, is not authorized when there is another adequate
remedy.” In re Walker, 2018 WL 6684309, at *1.




      Relator has not established that it is entitled to a writ of mandamus, a writ of
prohibition, or a writ of injunction. We therefore deny relator’s petition and motion
for temporary relief.


                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.




                                          3